ORDER
The Director of the Office of Attorney Ethics and GORDON ALLEN WASHINGTON, a/k/a G. ALLEN WASHINGTON, of ENGLEWOOD, who was admitted to the bar of this State in 1985, having agreed to respondent’s being temporarily suspended from the practice of law pending the final disposition of all ethics proceedings against him, and good cause appearing;
It is ORDERED that GORDON ALLEN WASHINGTON, a/k/a G. ALLEN WASHINGTON, is temporarily suspended from the practice of law, effective immediately, pending final determination of all ethics proceedings against him, and until the further Order of the Court; and it is further
*126ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by GORDON ALLEN WASHINGTON, a/k/a G. ALLEN WASHINGTON, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that GORDON ALLEN WASHINGTON, a/k/a G. ALLEN WASHINGTON, is hereby restrained and enjoined fi’om practicing law during the period of his suspension and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.